United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            ___________

            No. 00-2123
            __________

Leland Stauch; Audrey Stauch;         *
Matthew Stauch,                       *
                                      *
      Plaintiffs - Appellees,         *
                                      *
      v.                              *
                                      *
City of Colmbia Heights,              *
                                      *   Appeals from the United States
      Defendant - Appellant,          *   District Court for the
                                      *   District of Minnesota.
Patrick Hentges; Charles Kewatt;      *
Lowell Demars; Evelyn Nygaard;        *        [UNPUBLISHED]
Gary Gorman; Matthew Field,           *
                                      *
      Defendants.                     *

            __________

            No. 00-2245
            __________

Leland Stauch; Audrey Stauch;         *
Matthew Stauch,                       *
                                      *
      Plaintiffs - Appellants,        *
                                      *
      v.                              *
                                      *
City of Columbia Heights,             *
                                      *
       Defendant - Appellee,          *
                                      *
Patrick Hentges; Charles Kewatt;      *
Lowell Demars; Evelyn Nygaard;        *
Gary Gorman; Matthew Field,           *
                                      *
       Defendants.                    *
                                 ___________

                               Submitted: March 14, 2001

                                     Filed: June 22, 2001
                                      ___________

Before BYE, LAY, and JOHN R. GIBSON, Circuit Judges.
                              ___________

PER CURIAM.

      The City of Columbia Heights appeals from an order of the district court1
awarding attorneys' fees to the Stauchs. The City claims that the district court erred in
awarding $275,000 in attorneys' fees in this action where plaintiffs recovered only
$120,000 in damages. See Stauch v. City of Columbia Heights, 212 F.3d 425 (8th Cir.
2000) (affirming judgment). We affirm the judgment of the district court.

       The order of the district court contains a very detailed recitation of the facts. The
City did not dispute fee rates of $200 and $165 per hour for the attorneys, $80 per hour
for a law clerk, and $80 per hour for legal assistants. The Stauchs claimed that
2,074.95 hours were spent prosecuting the action, and they sought a total fee award of
$350,662.25. The court held that certain categories of tasks, such as photocopying,


       1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.

                                            -2-
picking up documents, or delivering documents, are frequently done by outside vendors
for much less than a paralegal's hourly rate. The court eliminated these items or
allowed messenger rates for them. Other specific items were also deducted from the
time. The court rejected the City's argument that the plaintiffs had obtained only a
technical or pyrrhic victory and held that the victory served the important public
purpose of encouraging the City to take seriously its obligation to properly notify
citizens of their procedural rights before depriving them of property. The court also
rejected the City's argument that the fee award should be reduced by seventy-five
percent because the Stauchs only succeeded on twenty-five percent of their claims.
The court found that it could not extract from the billing records what time was spent
on the unsuccessful claims and reduced the award by twenty percent, resulting in a fee
award of $275,580.70. The court rejected plaintiffs' request for an enhancement based
on risk and awarded costs in the amount of $22,477.90, but denied prejudgment
interest.

      The district court has thoroughly and in detail analyzed the issues supporting the
award of fees and costs. Its discussion indicates convincingly that no error of law or
abuse of discretion infects the proceedings, nor are the court's findings of fact clearly
erroneous.

      We affirm the judgment of the district court in all respects on the basis of its
carefully reasoned opinion.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-